                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

MICHAEL A. BACON,

                       Plaintiff,                    MEMORANDUM DECISION
                                                     & ORDER DENYING MOTION
v.                                                   TO ALTER OR AMEND JUDGMENT

TODD R. WILCOX et al.,                              Case No. 2:15-CV-145 TS

                       Defendants.                  District Judge Ted Stewart




        On September 25, 2019, concluding Defendant Gee was not affirmatively linked to a

civil-rights violation and Defendants Backman, Wilcox, Lewis and Lindley were not deliberately

indifferent toward Plaintiff, the Court granted Defendants’ summary-judgment motion. (Doc.

No. 92.) Plaintiff then filed objections, which the Court construes as a motion to alter or amend

the judgment. (Doc. No. 94.) Plaintiff specifically asserts that the Court erred in its conclusion

that the undisputed material facts do not support Plaintiff’s claim against Defendant Backman.

(Id.)

        A motion under Federal Rule of Civil Procedure 59(e)

               may be granted only if the moving party can establish: (1) an
               intervening change in the controlling law; (2) the availability of
               new evidence that could not have been obtained previously
               through the exercise of due diligence; or (3) the need to correct
               clear error or prevent manifest injustice. Servants of the Paraclete
               v. Does, 2014 F.3d 1005, 1012 (10th Cir. 2000). A motion under
               Rule 59(e) is not to be used to rehash arguments that have been
               addressed or to present supporting facts that could have been
               presented in earlier filings. Id. Reconsideration of a judgment after
               its entry is an extraordinary remedy that should be used
               sparingly. See Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th
               Cir. 2004); Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242
                (10th Cir. 2006); Zucker v. City of Farmington Hills, 643 F. App'x
                555, 562 (6th Cir. 2016) (relief under R. 59(e) is rare).

Blake v. Jpay, No. 18-3146-SAC, 2019 U.S. Dist. LEXIS 150310, at *4-5 (D. Kan. Sept. 4,

2019).

         Plaintiff has not shown any of these three grounds for relief exist here. He does nothing

more than rehash arguments that the Court decided against him. Plaintiff thus does not meet the

exacting standard for relief under Rule 59(e); the Court’s September 25, 2019 Order and

Judgment stand.

                                              ORDER

         IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (Doc. No. 94.)

This action remains closed.

                DATED this 15th day of October, 2019.

                                               BY THE COURT:



                                               JUDGE TED STEWART
                                               United States District Court




                                                                                                     2
